ACCEPTED
                                                                                              07-15-00026-cv
                                                                                SEVENTH COURT OF APPEALS
                                                                                          AMARILLO, TEXAS
                                                                                         5/4/2015 3:15:15 PM
                                                                                            Vivian Long, Clerk


                           Case No. 07-15-00026-CV

                                                                            FILED IN
                       IN THECOURTOFAPPEALSFOR THE                   7th COURT OF APPEALS
                                                                       AMARILLO, TEXAS
                           SEVENTHDISTRICTOFTEXAS                    5/4/2015 3:15:15 PM
                                                                          VIVIAN LONG
                                                                             CLERK

                                HAVEN LANE, LP,

                                              Plaintiff/Appellant,

                                         V.

            MID-CENTURY INSURANCE CO. AND PARK MOYER,

                                              Defendants/Appellees.


              ON APPEAL FROM CAUSE NO. 13-0730-C368
         368TH DISTRICT COURT, WILLIAMSON COUNTY, TEXAS


          VERIFIED AND UNOPPOSED EMERGENCY MOTI ON
         FOR A DDI TI ONA L TIME TO FILE APPELLANT'S BRIEF



TO THE HONORABLE COURT OF APPEALS:

      Counsel for Appellant, Haven Lane, LP, hereby files the present Verified and

Unopposed Emergency Motion for Additional Time to File Appellant's Brief.

Since this Honorable Court granted Plaintiff until May 4, 2015 to file its Appellate

Brief, and as explained in detail within the following paragraphs, new additional

and completely unforeseeable circumstances have arisen, which make the present

request necessary. Ultimately, Appellant is seeking an additional thirty (30) day
 extension for the filing of its appellate brief, which presently has a deadline of

 May 4, 2015 (today). This request, if granted, would allow Appellant until June 3,
 2015 for such filing.

       As with Appellant's's previous request, the present extension, which is

 completely unopposed by counsel for appellee, is simply made necessary due to

unfortunate circumstances beyond counsel's control. Specifically, counsel's

primary legal assistant, Denise Novak, who is instrumental in all activities leading

up to the filing of this anticipated brief, had previously underwent a surgical

procedure in early March, which required her to be out of the office and in

recovery until the middle of April, 2015. This absence was the basis for Plaintiff's

original request for an extension. However, this situation recently and

unexpectedly worsened, and has made the present filing necessary.

       Specifically, on Sunday evening, May 3, 2015, just one day before

Appellant's brief was due, Ms. Novak informed Appellant's counsel that she would

no longer be working at The Voss Law Firm, P.C. This news came as an

unexpected and unfortunate shock to counsel, who was relying on Ms. Novak to

assist in finalizing the filing activities related to Appellant's final product. Her

permanent absence now gives rise to additional issues, including the hiring of

additional staff, which is necessitated by her departure. All such exercises,

immediately thrust upon counsel, makes compliance with today's deadline of filing
literally impossible.
       Accordingly, counsel has requested a thirty (30) day extension to file its

brief, so that upon additional assistance being secured, adequate time is given to

allow all related activities to take place. As counsel has communicated to the

attorneys for the Appellee, no delay is intended from the motion, as it is simply due

to unfortunate circumstances beyond counsel's control. Appellant humbly submits

that such equates t o good cause for this request under Texas Law. See Curly v.

Clayton, 715 S.W. 2nd 77, 79 (Tex. App. --Dallas 1986, no writ).

      Once again, appellee's counsel has been informed as of the filing of the

unopposed motion for extension, and has no opposition to the request or the length

of the extension sought. Accordingly, appellant respectfully requests this

Honorable Court grant it's motion for extension of time to file its brief,

and permit the same to be filed on or before June 3, 2015. Appellant further

requests this Honorable Court to grant all other relief as would be appropriate, and

as justice would require under the present circumstances.

                                              Respectfully submitted,

                                              Is/ Scott G. Hunziker

                                              Scott G. Hunziker
                                              Texas Bar No. 24032446
                                              The Voss Law Firm, P.C.
                                              26619 Interstate 45
                                              The Woodlands, Texas 77380
                                              Telephone: (713) 861-0015
                                              Facsimile: (713) 861-0021
                                              scott(i4vosslawlinn.com
                                              ATTORNEY FOR APPELLANT
        DATED this 4th day of May, 2015.

                                                Haven Lane, LP, Appellant


                                              By: Is/ Scott G. Hunziker
                                                Bill L. Voss
                                                Scott G. Hunziker
                                                THE Voss LAW FIRM PC
                                                The Voss Law Center
                                                26619 Interstate 45
                                                The Woodlands, Texas 77380
                                                Telephone: (713) 861-0015
                                                Facsimile: (713) 861-0021
                                                scotWvosslawfirm.com

                                                Attorneys for Plaintiff/Appellant



                       CERTIFICATE OF CONFERENCE

       As required by the Texas Rules of Appellate Procedure 10.1(a)(5), I certify
that I have conferred on May 4, 2015 with all other parties - which are listed
below - about the merits of this motion with the following results:

MARTIN, DISIERE, JEFFERSON & WISDOM
Christopher Martin
Las Cimas IV
900 S. Capital of TX Hwy., Ste. 425
Austin, Texas 78746

FREEMON & MILLER, P.A.
8381 Gunn Highway
Tampa, Florida 33626
(813)926-0777 telephone
(813)926-1777 facsimile

SNEED, VINE & PERRY
Wayne E. Sanders

                                         iv
Kathryn Gleghom
1104 S. Church Street
Georgetown, Texas 78626
Telephone: (512) 930-9775
Facsimile: (512) 819-9707

o opposes motion
X does not oppose motion
o agrees with motion
o would not say whether motion is opposed
                                            Is/ Scott G. Hunziker

                                            Scott G. Hunziker
4
                         CERTIFICATE OF SERVICE

       hereby certify that on May 4, 2015, a true and correct copy of the foregoing
was served on all counsel of record Texas Rules of Civil Procedure as follows:

MARTIN, DISIERE, JEFFERSON & WISDOM
Christopher Martin
Las Cimas IV
900 S. Capital of TX Hwy., Ste. 425
Austin, Texas 78746

FREEMON & MILLER, P.A.
8381 Gunn Highway
Tampa, Florida 33626
(813)926-0777 telephone
(813)926-1777 facsimile

SNEED, VINE & PERRY
Wayne E. Sanders
Kathryn Gleghorn
1104 S. Church Street
Georgetown, Texas 78626
Telephone: (512) 930-9775
Facsimile: (512) 819-9707



                                             /s/ Scott G. Hunziker

                                             SCOTT G. HUNZIKER




By: o personal delivery
X mail and email
o commercial delivery service
o fax
Scott G. Hunziker



                                        vi
                                                 VERIFICATION

  STATE OF TEXAS                                    §
  COUNTY OF WILLIAMSON                              §
        Before me, the undersigned notary, on this day personally appeared Scott
  Hunziker, the affiant, a person whose identity is known to me. After I administered
  an oath to affiant, affiant testified:

        My name is Scott Hunziker. I am capable of making this verification. I
  have read Appelant's Verified and Unopposed Emergency Motion for Additional
  Time t o File Appellant's Brief. T h e facts stated in i t are within my personal
  knowledge and are true and correct.


                                                        ))')A\-kr\--
                                                    Scott Hunziker

              Sworn to and subscribed before me by Scott iiit z ik er on May 4, 2015.


•F-0-?•             KARENSHADBOLT                    '7 ,1,4,/ 4a49,
          •- s N otar y Public. State of Texas
                  My Commission Expires             Notary Public in and for
                  September 30, 2017
                                                    the State o f TEXAS

                                                    My Commission Expires: